TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00043-CR
                                        NO. 03-05-00044-CR




                                 Bryant Keith Johnson, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NOS. 3030384 & 3030397, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Bryant Keith Johnson seeks to appeal from judgments of conviction for aggravated

robbery. Sentence was imposed on August 28, 2003. Johnson filed his pro se motion for out-of-time

appeal on January 7, 2005. Even if the motion is treated as a notice of appeal, it was not timely filed.

See Tex. R. App. P. 26.2(a). If Johnson believes that he is entitled to an out-of-time appeal, he must

seek it by means of a post-conviction habeas corpus proceeding. See Tex. Code Crim. Proc. Ann.

art. 11.07 (West Supp. 2004-05). We lack jurisdiction to dispose of the purported appeals in any

manner other than by dismissing them for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeals are dismissed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: February 8, 2005

Do Not Publish




                                             2